DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/833,571 filed on 06/06/2022.
Claim 1 has been examined and is pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/06/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
 	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 	Regarding Claim 1, Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,579,817. This is a statutory double patenting rejection.

     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,152,605, claim 8 of U.S. Patent No. 10,579,817, and claims 1-5 of U.S. Patent No. 11,361,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 is broader and similar in scope to claim(s) 1 and 10 of U.S. Patent No. 10,152,605, claim 8 of U.S. Patent No. 10,579,817, and claims 1-5 of U.S. Patent No. 11,361,098.  If the claims in Application No. 17/833,571 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1 is directed to a system; said system is associated with the technical system and non-transitory computer-readable medium claimed in claim(s) 1 and 10 of U.S. Patent No. 10,152,605, the system of claim 8 of U.S. Patent No. 10,579,817, and the system of claims 1-5 of U.S. Patent No. 11,361,098.
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,152,605, 10,579,817, 11,361,098, and is covered by U.S. Patent No. 10,152,605, 10,579,817, and 11,361,098 since U.S. Patent No. 10,152,605, 10,579,817, and 11,361,098 and the instant application are claiming common subject matter.
Allowable Subject Matter
Claim 1 is allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes  Wang et al. (US 2016/0261581; Hereinafter “Wang”) in view of Yavuz et al. (US 2014/0365775; Hereinafter “Yavuz”) and further in view of Bommireddipalli et al. (US 2011/0270857; Hereinafter “Bommireddipalli’) However, none of Wang, Yavuz, and Bommireddipalli teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art teaches or suggest the steps of “a multifactor authentication (MFA) server performing a plurality of user and client authentications; a distributed denial of service (DDoS) protection server sending cryptographic puzzles to requesting clients; and an application server hosting a virtual private data-store for application data, the application server comprising: an application configured to generate the application data, an Object Relational Mapping (ORM) layer configured to convert the application data into values that can be stored in a database, a data security module (DSM) configured to provide security processing for the application date, wherein security processing comprises at least some of data encryption and decryption, tamper protection, data privacy, key management, key access pattern monitoring, and generation of security alerts and events, and a DSM-ORM adaptor, communicatively coupled between the ORM later and the DSM, which routes and maps sensitive data flowing from the application to the database, and vice versa, through the ORM, wherein the DSM-ORM adaptor determines whether the data is sensitive data based on at least one of an event, function pointer, hook, or similar mechanism.” As a result, the claims are allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437